DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David H. Chervitz on 03/24/2021.

The application has been amended as follows: 

In The Claims:

Claim 1 (currently amended): [[An]] A combination of an archery bow support device [[for]] and an archery bow comprising: 
[[an]] the archery bow comprising a bottom limb portion and a bottom cam; 
the archery bow support device comprising;
a clip portion having a front leg having a front surface having an upper section and a lower section, a front leg end portion, and a first length and a back leg having a second length with the first length and the second length being the same, the front leg and the back leg connected together by a top connecting member with the top connecting member allowing the front leg and the back leg to spring away from each other; and 


Claim 2 (currently amended): The combination of an archery bow support device [[for]] and an archery bow of claim 1 wherein the support bracket further comprises a bottom planar surface having the first prong, the center section, and the second prong.  

combination of an archery bow support device [[for]] and an archery bow of claim 1 wherein the support bracket is angled upwardly from the front surface of the front leg.  

Claim 4 (currently amended): The combination of an archery bow support device [[for]] and an archery bow of claim 1 wherein the first prong has a length and the second prong has a length and the length of the first prong is equal to the length of the second prong.  

Claim 5 (currently amended): The combination of an archery bow support device [[for]] and an archery bow of claim 1 wherein the front edge of the center section defines a surface against which a portion of an archery bow is positioned during use.  

Claim 6 (currently amended): The combination of an archery bow support device [[for]] and an archery bow of claim 1 wherein the back leg has a back leg end portion.  

Claim 7 (currently amended): The combination of an archery bow support device [[for]] and an archery bow of claim 1 wherein the archery bow support device is constructed of plastic.

	Claims 8-20 (cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631